Conviction of illegally possessing whisky was authorized by evidence.
                          DECIDED MAY 2, 1942.
The defendant was convicted of possessing more than one quart of whisky in a dry county on May 24, 1941. The State's evidence disclosed that the officers who raided the defendant's home found at least three pints of whisky in different parts of the home. In addition they found numerous empty boxes in which whisky is shipped, and during the time they were at the defendant's home at least nine cars drove up to the front of the house, but on seeing the officers they drove away immediately. Further, the officers found various trapdoors in the walls in various rooms in the house, large enough to hold many bottles of whisky. The State's evidence was sufficient to authorize the defendant's conviction, and the jury evidently did not believe his explanation of the liquor found.
The exception to the charge to the jury is not meritorious.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur. *Page 314